Potter, J.
When this ease was here in Patterson v. Albert, 267 Mich. 40, where the facts will sufficiently appear, the decree of the trial court was modified and the case remanded to amend the decree in accordance with the opinion of this court. Before the amended decree was entered by the trial court, defendant made an application for a moratorium.  This application was denied, and defendant appeals.
*470The trial court held under the facts it would not grant a moratorium. The granting of a moratorium is permissive, depending upon the discretion of the court, and not a matter of right. Ciotte v. Ullrich, 267 Mich. 136. We cannot find under the facts in this case the trial court abused his discretion.
Decree affirmed, with costs.
North, C. J., and Fead, Wiest, Butzel, Bushnell, Edward M. Sharpe, and Toy, JJ., concurred.